DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 15 MAY 2020 has been considered.  Current pending claims are Claims 1-9 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 3, character 141 (this character is not described in the description of Figure 3, [050-052]); Figure 3, character 140; Figure 6, character 150-1 and 150-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note: It should be noted in Figure 3, in [050-052], the description mentions 142 is the main exhaust stopper, however, it appears in the Figure, character 141 is the stopper.  Also, character 141 is the main exhaust hole while it appears in the Figure, 140 is the main exhaust hole.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not shown in the drawings: Figure 6, character 150-1' and 150-2', [075].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO YOUNG HO, KR 10-2011-0120735 A, submitted on the Information Disclosure Statement on 15 MAY 2020; Foreign Patent Documents Cite No. 2.
An English Machine Translation of the KR document above has been obtained from https://worldwide.espacenet.com/ and has been cited on the PTO-892 and included with this Office Action.  The KR 2011-0120735 is also published as KR 101202442B1 and the citations below reflect the paragraph numbers which are provided by the translation.  
Applicant’s invention is drawn towards a device, a microfluidic analysis chip. 
Regarding Claim 1, the reference SEO discloses a microfluidic analysis chip, title and abstract, microfluidic pump, Figure 1, micro fluid pump 10, [0023], comprising: a main channel microtube for providing a space in which a sample injected from a sample inlet hole formed at one end reacts to a reagent while moving toward the other end, Figure 2 and 3, microchannel 300, injection port 200, [0023, 0024]; a chip housing enclosing the main channel microtube, Figure 1-3, see in Figures entire device is enclosed; and a negative pressure generation unit located inside the chip housing and connected to affect internal pressure of the main channel microtube, Figure 3, pressing part 600/unit 100, [0016, 0024, 0026, 0028], herein the negative pressure generation unit includes: a pressed unit located on any one side among a top surface and a bottom surface of the main channel microtube, and pressed toward the inner space of the main channel microtube by an external force, Figure 3, pressing part 600, [0016-0018, 0026-0028]; and a pushed unit located on the other one side among the top surface and the bottom surface of the main channel microtube, Figure 2 and 3, unit 100, [0016-0018, 0026-0028]; and irreversibly shape-transformed together toward the outside of the main channel microtube by the external force, Figure 3, [0026-0028].
Additional Disclosures Included is: Claim 2: wherein the chip according to claim 1, wherein the pressed unit is made of a material that stores the external force as elastic energy when the pressed unit is pressed toward the inside of the main channel microtube by the external force, [0003, 0006, 0015, 0030].
Applicant’s invention is drawn towards a method, a method of using a microfluidic analysis chip.
Regarding Claim 7, the reference SEO discloses a method of using a microfluidic analysis chip, [0007], having a pushed unit and a pressed unit of an elastic material, [0001, 0016], Figure 2 and 3,pressing part 600 and support panel 500,  [0023, 0024, 0026-0028], the method comprising the steps of: (a) injecting a sample into a sample inlet hole, Figure 2 and 3, injection hole 200, [0021, 0023, 0024]; and (b) pressing a pressure adjustment unit toward the inside of a main channel microtube, Figure 2 and 3, pressing unit 600, towards the microchannel 300 with finger, [0016, 0017, 0024, 0026, 0028], and pushing the pushed unit toward the outside of the main channel microtube together, by applying a force to the pressed unit, Figure 2 and 3, unit 100, [0016-0018, 0024, 0026, 0028].  
Applicant’s invention is drawn towards a method, a method of using a microfluidic analysis chip.
Regarding Claim 8, the reference SEO discloses a method of using a microfluidic analysis chip, [0007], having a pressed unit and a pushed unit, Figure 2 and 3, pressing unit 600, [0016, 0017, 0024, 0026, 0028], the method comprising the steps of: (a) injecting a sample into a sample inlet hole, Figure 2 and 3, injection hole 200, [0021, 0023, 0024]; (b) pressing the pressed unit toward the inside of a main channel microtube, Figure 2 and 3, pressing unit 600, [0016, 0017, 0024, 0026, 0028], and pushing the pushed unit toward the outside of the main channel microtube together, by applying a force to the pressed unit, Figure 2 and 3, unit 100, [0016-0018, 0024, 0026, 0028]; and (c) restoring a shape in a direction of decreasing internal pressure of the main channel microtube by contacting the pressed unit, Figure 3.
Allowable Subject Matter
Claims 3-6 and 9 are allowed.
The above recited claims are allowable over the cited art because they include limitations which are not found or suggested in the prior art.  In particular, in Claim 3, includes the limitation of” a main exhaust hole formed on any one side of the main channel microtube to move internal air of the main channel microtube and external air of the chip housing to each other; and a main exhaust stopper for opening the main exhaust hole when the negative pressure generation unit moves in a direction increasing the internal pressure of the main channel microtube, and closing the main exhaust hole when the negative pressure generation unit moves in a direction decreasing the internal pressure of the main channel microtube.”  There is no prior art searched by the Examiner that includes an exhaust stopper or plug to be used for internal air and a main exhaust hole in a microfluidic device, included with a pressing/pushed units. 
In Claim 5, the limitation directed towards “a sample inlet stopper for opening and closing the sample inlet hole; a sub-exhaust hole formed at one end of the subchannel microtube to move internal air of the subchannel microtube and external air of the chip housing to each other; and a sub-exhaust stopper for opening and closing the sub-exhaust hole” is not found in the prior art.  Similarly to Claim 3, a stopper inlet and a sub-exhaust hold to move internal air is not found or suggested in the prior art. 
The difference in Claims 3 and 5 are not obvious to a person skilled in the art in light of the documents. 
Claim 9 also includes limitations regarding the stopper, which is not found or suggested in the prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2010/0167384 A1 to CLEMMENS discloses a microfluidic mixing device which includes a pair of bellows pumps for efficient mixing.  While CLEMMENS teaches a valve at the inlet, the valve is not a stopper.  Figure 2 and 3. 
US Publication No. 2015/0136604 A1 to NIELSEN discloses the uses of stoppers in columns/inlets and when pressure is applied, the stoppers are moved and flow is initiated, however, the stopper is not removed, but rather forced into a larger chamber, cavity or channel that creates a flow path, Figure 33C, [0180].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797